Title: To George Washington from Major General William Heath, 14 December 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Robinsons House [N.Y.] Decr 14th 1779
        
        The last evening I was honored with yours of the 12th enclosing one to Major General Howe which I have forwarded to him.
        The Troops at this Post have experianced the most distressing want of Bread Since your Excellency passed into the Jersies, every exertion has been exercised for their releif both in this vicinity and at a distance it has at length been Obtained, and as their is now plenty of water I hope the like will not be experianced again, His Excellency Governor Clinton has given me assurances of every assistance in his power to render my Command easy.
        
        Forage is extremely Scarce and on this the Land Transportation Solely depends Colo. Hay is indefatigable but is much embarrassed for want of money He informs me that, this is the principal Sour[c]e of the want The Farmers will not part with their Forage on Credit as they observe by the Time of Payment the money is depreciated one Quarter the Service will be much promoted by affording him Speedy assistance I Some time Since ordered off all the Saddle Horses except one to a Regt and all the waggon Horses not wanted for immeditate Service in hauling Provisions Fuel &c. &c. The Former are gone to the nine Partners, the latter to Shaaron.
        no Intelligence of Consequence from below—The reinlis[t]ment of the Troops is Successfull—Glovers Brigade are Hutting below Budds Nixons are in their old Hutts. I have the honor to be with the greatest respect your Excellencys most Obedient Servt
        
          W. Heath
        
      